     Case 4:16-cv-01414 Document 690 Filed on 10/21/19 in TXSD Page 1 of 3



                  UNITED STATES DISTRICT COURT FOR THE
               SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                    )
MARANDA LYNN ODONNELL, et al.       )
                                    )
            Plaintiffs,             )
                                    )
v.                                  )                        Case No. 16-cv-01414
                                    )                        (Consolidated Class Action)
HARRIS COUNTY, TEXAS, et al.        )                        The Honorable Lee H. Rosenthal
                                    )                        U.S. District Judge
            Defendants.             )
____________________________________)

 NOTICE OF FILING OF EXHIBITS IN SUPPORT OF JOINT MOTION FOR FINAL
  APPROVAL OF THE CONSENT DECREE AND SETTLEMENT AGREEMENT


       Plaintiffs submit the following exhibits in support of the Parties’ Joint Motion for Final

Approval:

   1. Declaration of Named Plaintiff Maranda ODonnell attesting to the fairness and
      reasonableness of the Consent Decree and Settlement Agreement;
   2. Declaration of Named Plaintiff Loetha McGruder attesting to the fairness and
      reasonableness of the Consent Decree and Settlement Agreement;
   3. Declaration of Named Plaintiff Robert Ryan Ford attesting to the fairness and
      reasonableness of the Consent Decree and Settlement Agreement; and
   4. Expert Report of Dr. Stephen Demuth attesting to the fairness and reasonableness of the
      Consent Decree and Settlement Agreement.


Date: October 21, 2019                               Respectfully Submitted,

/s/ Alec Karakatsanis                                /s/ Neal S. Manne
/s/ Elizabeth Rossi                                  Neal S. Manne
Alec George Karakatsanis                             Texas Bar No. 12937980
alec@civilrightscorps.org                            nmanne@susmangodfrey.com
Elizabeth Rossi                                      Lexie G. White
elizabeth@civilrightscorps.org                       Texas Bar No. 24048876
Civil Rights Corps                                   lwhite@susmangodfrey.com
910 17th Street NW, Suite 200                        Joseph S. Grinstein
Washington, DC 20006                                 Texas Bar No. 24002188
Telephone: (202) 681-2721                            jgrinstein@susmangodfrey.com
                                                     SUSMAN GODFREY L.L.P.
Case 4:16-cv-01414 Document 690 Filed on 10/21/19 in TXSD Page 2 of 3



                                     1000 Louisiana Street, Suite 5100
                                     Houston, Texas 77002
                                     Telephone: (713) 651-9366
                                     Facsimile: (713) 654-6666

                                     /s/ Michael Gervais
                                     Michael Gervais
                                     mgervais@susmangodfrey.com
                                     SUSMAN GODFREY L.L.P.
                                     1900 Avenue of the Stars, #1400
                                     Los Angeles, CA 90067
                                     Telephone: (310) 789-3100

                                     Attorneys for Plaintiffs
     Case 4:16-cv-01414 Document 690 Filed on 10/21/19 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of October 2019, I electronically filed the foregoing

with the clerk of the court for the U.S. District Court, Southern District of Texas, using the

electronic case filing system of the Court. The electronic case filing system sent a “Notice of

Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice

as service of this document by electronic means.


                                                   /s/ Elizabeth Rossi
                                                   Elizabeth Rossi
